 
EXHIBIT 10.1 
 


 
AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (the "Merger Agreement"), is entered into
effective as of June 7, 2013 by, between and among LMK Global Resources, Inc., a
Delaware corporation ("LMK"), Alas Aviation Corp., a Delaware corporation
("Alas"), and Alas Acquisition Company, a Delaware corporation (“Alas
Acquisition").


WHEREAS, on the date hereof, LMK has authority to issue Sixty Million
(60,000,000) shares of common stock, $0.01 par value per share (the "LMK
Stock"), of which Thirty Five Million (35,000,000) shares are issued and
outstanding, One Million (1,000,000) shares of preferred stock, $0.01 par value
per share, of which no shares have been issued;


WHEREAS, on the date hereof, Alas has authority to issue Sixty Million
(60,000,000) shares of common stock, $0.01 par value per share (the "Alas
Stock"), of which One Thousand (1,000) shares are issued and outstanding, and
One Million (1,000,000) shares of preferred stock, of which no shares have been
issued;


WHEREAS, on the date hereof, Alas Acquisition has authority to issue Sixty
Million (60,000,000) shares of common stock, $0.01 par value per share (the
"Alas Acquisition Stock"), of which One Thousand (1,000) shares are issued and
outstanding, and One Million (1,000,000) shares of preferred stock, of which no
shares have been issued;


WHEREAS, the respective Boards of Directors of LMK, Alas and Alas Acquisition
have determined that it is advisable and in the best interests of each of such
corporations that they reorganize into a holding company structure pursuant
§251(g) of the Delaware General Corporation Law, under which Alas would survive
as the holding company, by the merger of LMK, with and into Alas Acquisition,
and with each holder of shares of LMK Stock receiving an equal number of share
of Alas Stock in exchange for such shares of LMK Stock;


WHEREAS, under the respective certificates of incorporation of LMK and Alas, the
Alas Stock has the same designations, rights and powers and preferences, and the
qualifications, limitations and restrictions thereof, as the LMK Stock which
will be exchanged therefore pursuant to the holding company reorganization;


WHEREAS, the Certificate of Incorporation and Bylaws of Alas, as the holding
company, at the time of the merger contain provisions identical to the
Certificate of Incorporation and Bylaws of LMK immediately prior to the merger,
other than differences permitted by Section 251(g) of the Delaware General
Corporation Law.


WHEREAS, the Certificate of Incorporation of Alas Acquisition is identical to
the Certificate of Incorporation of LMK immediately prior to the merger, other
than differences permitted by Section 251(g) of the Delaware General Corporation
Law, pursuant to this Merger Agreement;


WHEREAS, the Boards of Directors of LMK, Alas., and Alas Acquisition have
approved this Merger Agreement, shareholder approval not being required pursuant
to Section 251(g) of the Delaware General Corporation Law;


WHEREAS, the parties hereto intend that the reorganization contemplated by this
Merger Agreement shall constitute a tax-free reorganization pursuant to Section
368(a)(1) of the Internal Revenue Code;


NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, LMK, Alas, and Alas Acquisition hereby agree as follows:


 
(1)
Merger.  LMK shall be merged with and into Alas Acquisition (the "Merger"), and
Alas Acquisition shall be the surviving corporation (hereinafter sometimes
referred to as the "Surviving Corporation").  The Merger shall become effective
at 5:00 o’clock p.m. on June 25, 2012 (the "Effective Time").



 
(2)
Succession.  At the Effective Time, the separate corporate existence of LMK
shall cease, and Alas Acquisition shall succeed to all of the assets and
property (whether real, personal or mixed), rights, privileges, franchises,
immunities and powers of LMK, and Alas Acquisition shall assume and be subject
to all of the duties, liabilities, obligations and restrictions of every kind
and description of LMK, including, without limitation, all outstanding
indebtedness of LKM, all in the manner and as more fully set forth in Section
251(g) of the Delaware General Corporation Law.



 
 

--------------------------------------------------------------------------------

 
 
 
(3)
Directors.  The Directors of LMK immediately preceding the Effective Time shall
be the Directors of the Surviving Corporation and Alas at and after the
Effective Time until their successors are duly elected and qualified.  



 
(4)
Officers.  The officers of LMK immediately preceding the Effective Time shall be
the officers of the Surviving Corporation and Alas at and after the Effective
Time, to serve at the pleasure of the Board of Directors of Alas.



 
(5)
Conversion of Securities.  At the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof:



(a)
each share of LMK Stock issued and outstanding immediately prior to the
Effective Time shall be changed and converted into and shall be one fully paid
and non-assessable share of Alas Stock;



(b)
each share of LMK Stock held in the treasury of LMK immediately prior to the
Effective Time shall be cancelled and retired;



 
(c)
each option, warrant, purchase right, unit debenture or other security of LMK
convertible into the same number of shares of Alas Stock as shares of LMK as
such security would have received if the security had been converted into Alas
Stock immediately prior to the Effective Time, and Alas shall reserve for
purposes of the exercise of such options, warrants, purchase rights, units,
debentures or other securities an equal number of shares of Alas Stock as LMK
had reserved; and



 
(d)
each share of Alas Stock issued and outstanding in the name of LMK immediately
prior to the Effective Time shall be cancelled and retired and resume the status
of authorized and unissued shares of Alas Stock.



 
(6)
Other Agreements.  At the Effective Time, Alas shall assume any obligation of
LMK to deliver or make available shares of LMK Stock under any agreement or
employee benefit plan not referred to in Paragraph 5 herein to which LMK is a
party. Any reference to LMK Stock under any such agreement or employee benefit
plan shall be deemed to be a reference to Alas Stock and one share of Alas Stock
shall be issuable in lieu of each share of LMK Stock required to be issued by
any such agreement or employee benefit plan, subject to subsequent adjustment as
provided in any such agreement or employee benefit plan.



(7)
Further Assurances.  From time to time, as and when required by the Surviving
Corporation Alas Acquisition or by its successors or assigns, there shall be
executed and delivered on behalf of LMK such deeds and other instruments, and
there shall be taken or caused to be taken by it all such further and other
action, as shall be appropriate, advisable or necessary in order to vest,
perfect or conform, of record or otherwise, in the Surviving Corporation, the
title to and possession of all property, interests, assets, rights, privileges,
immunities, powers, franchises and authority of LMK, and otherwise to carry out
the purposes of this Merger Agreement, and the officers and directors of the
Surviving Corporation are fully authorized, in the name and on behalf of LMK or
otherwise, to take any and all such action and to execute and deliver any and
all such deeds and other instruments.



(8)
Certificates.  At and after the Effective Time, all of the outstanding
certificates which immediately prior thereto represented shares of LMK Stock
shall be deemed for all purposes to evidence ownership of and to represent the
shares of Alas Stock, as the case may be, into which the shares of LMK Stock
represented by such certificates have been converted as herein provided and
shall be so registered on the books and records of Alas and its transfer agent.
 The registered owner of any such outstanding certificate shall, until such
certificate shall have been surrendered for transfer or otherwise accounted for
to Alas or its transfer agent, have and be entitled to exercise any voting and
other rights with respect to, and to receive any dividends and other
distributions upon, the shares of Alas Stock, as the case may be, evidenced by
such outstanding certificate, as above provided.



(9)           Amendment.  The parties hereto, by mutual consent of their
respective boards of directors, may amend, modify or supplement this Merger
Agreement prior to the Effective Time.


 
 

--------------------------------------------------------------------------------

 
 
(10)           The Certificate of Incorporation of the surviving corporation
shall be the Certificate of Incorporation.


(11)           Termination.  This Merger Agreement may be terminated, and the
Merger and the other transactions provided for herein may be abandoned, at any
time prior to the Effective Time, whether before or after approval of this
Merger Agreement by the board of directors of LMK, Alas, and Alas Acquisition,
by action of the board of directors of LMK if it determines for any reason, in
its sole judgment and discretion, that the consummation of the Merger would be
inadvisable or not in the best interests of LMK and its stockholders.


(12)           Counterparts.  This Merger Agreement may be executed in one or
more counterparts, and each such counterpart hereof shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement.


(13)           Descriptive Headings.  The descriptive headings herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Merger Agreement.


(14)           Governing Law.  This Merger Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.  
 


 
IN WITNESS WHEREOF, LMK, Alas, and Alas Acquisition have caused this Merger
Agreement to be executed and delivered as of the date first above.
 
LMK Global Resources, Inc., a Delaware corporation
By:  /s/ Frank Dreschler
Frank Dreschler, CEO on behalf of the Board of Directors
   
Alas Aviation Corp., a Delaware corporation
By:  /s/ Frank Dreschler
Frank Dreschler, CEO on behalf of the Board of Directors
   
Alas Acquisition Company
By:  /s/ Frank Dreschler
Frank Dreschler, CEO on behalf of the Board of Directors
   

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 


 


 


 


 


 


 


 


 


 


 


 
























 